Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I and Group A, claims 1-10 is acknowledged.  The traversal is on the ground(s) that “applicant contends that no undue burden is present on the Examiner to examine the claims as a whole.” and “… Groups A and B are not distinct and incorporate substantial relationship as to not require the undue burden of additional searching.” and Applicant requests that the election be withdrawn.  This is not found persuasive because the inventions are independent and distinct from each other and because examination of each invention will necessitate disparate searches which would clearly pose a burden as clearly shown by the Examiner in the requirement.  Applicant is not entitled to examination of multiple independent inventions in one application.
Therefore, claims 11-18 have been withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, the terms “offflaps”, “arespective”, “respectivepocket”[sic] in claim 1, “isangled”[sic] in claim 3, “apocket”[sic] in claim 8 are incomplete and indefinite.  In claim 1, the term “respective” is repeatedly used in the claim which renders claim 1 is vague, confusing, and indefinite because it has no clear meaning.  For example, in claim 1, the phrase “one or more respective sets (30) offflaps [sic] (32) for forming the respective pockets (20)” is vague and indefinite because “one or more respective sets of flaps” is broadly interpret as one set of flaps and the one set of flaps is not forming more than one pocket.  The phrases “the respective pockets”, the respectivepocket”[sic], “the respective flaps”, “the respective tabs” in claim 1, “the pockets”, “the top sheet flap”, “thebottom sheet flaps” in claim 7 lack proper antecedent basis.  In claim 10, “a carrier” should be replaced with --the carrier-- because the carrier is positively recited in claim 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2004/0000500) in view of Baker (1,631,080) and Kulig (4,469,271) and/or Wong (6,474,473). To the extent that the Examiner can determine the scope of the claims, Hsu discloses a carrier (10) made of cardboard, paperboard, or other lightweight foldable sheet material such as paper ([0002], [0027]), the carrier comprising a top sheet (11) having at least one pocket (30; Fig. 2) for receiving at least one product, and a bottom sheet (51) attached to the top sheet.  The top sheet comprises at least one set of flaps (22, 24, 26, 28) for forming the at least one pocket, with each flap being hingedly connected at a proximal end to a top surface of the top sheet about a flap hinge line (20) defined around an upper edge of the at least one pocket and folded about the flap hinge line to define a pocket side wall (Fig. 2).  The top sheet further comprises at least one set of tabs (see Fig. 1 below) with each tab is hingedly connected to a distal end of the respective flap about a tab fold line.  Hsu further discloses the at least one set of flap comprises four flaps (22, 24, 26, 28) arranged in two opposed pairs with the tabs on a first pair of opposed flaps (26, 28) are aligned with each other along a longitudinal axis of the pocket, and the tabs on the other pair of opposed flaps (22, 24) are offset from one another relative to a transverse axis of the pocket in a direction along the long the longitudinal axis of the pocket.  Hsu also discloses the other claimed limitations except for each tab being folded about the tab fold line so as to lie along a base of the pocket and each tab being bonded to the bottom sheet in a face to face relationship to close at least a portion of the base of the pocket in lieu of the tab is inserted into .
As to claim 2, see Fig. 1 of Hsu.
As to claim 6, Hsu further discloses the top sheet and the bottom sheet are connected along respective edges by a side panel (18).
As to claim 7, each of the carrier of Hsu or Kulig or Wong discloses the bottom sheet comprises at least one flap (53 as shown in Fig. 1 of Hsu) can be folded up to cover to cover an opening formed in the side wall of the pocket as claimed.
As to claim 8, Kulig further teaches the bottom sheet comprises at least one aperture (68).
As to claim 9, see Fig. 3 of Hsu or Wong.
As to claim 10, Wong further teaches a container (14) containing the carrier (12; Fig. 2).




    PNG
    media_image1.png
    833
    652
    media_image1.png
    Greyscale


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Hockin et al. (11,124,345; hereinafter Hockin) and/or Hofer (3,595,382).  Hsu discloses the carrier as modified above and further fails to show the at least one flap of the set of flaps is angled so as to define a tapering pocket.  Hockin shows a carrier (2) comprising a top sheet (6, 10) having at least one pocket (11) for receiving a product (4), and the at least one pocket formed by a set of flaps (50, 52, 90, 92) with at least one of the flaps is angled so as to define a tapering pocket (Fig.s 7-8).  Hofer teaches a carrier (10) comprising a top sheet (14) having at least one pocket (18) for receiving a product (32), and the at least one pocket formed by a set of flaps (18) with at least one of the flaps is angled so as to define a tapering pocket (Fig. 2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hockin and/or Hofer to modify the carrier of Hsu as modified so the carrier is constructed with at least one flap from the set of flaps is angled so as to define a tapering pocket for better securing the product within the pocket and also allowing the pocket to hold various sizes of the product.
As to claims 4-5, Hockin further shows at least one locating flap (14) extending inwardly from the top edge of the at least one pocket.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736